Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jianping Zhang on January 7, 2021.

The application has been amended as follows: 
	In claim 14, line 2, add “a conductive layer on the support, the conductive layer having a first portion and a second portion separated from one another by an opening;” after “ a support;”.
	In claim 14, line 3, replace “support” with “first portion of the conductive layer”.
	In claim 14, line 6, replace “support” with “support though the opening”.
	In claim 16, line 2, delete “first”.
	In claim 16, line 3, replace “being” with “is”. 
	In claim 16, lines 1-2, replace “further comprising a first conductive layer positioned between the positive electrode and the substrate,” with “wherein the first”.


	In claim 17, lines 1-2, replace “further comprising a second conductive layer” with “wherein the second portion of the conductive layer is”. 
	In claim 17, lines 2-3, replace “a portion of the second conductive layer being” with “and is”. 
	In claim 19, lines 2-3, delete “the first and second conductive layers are separated from each other by an opening;”.
	In claim 19, line 4, after “second” add “portion of the”
	In claim 19, line 6, after “first” add “portion of the”.
	In claim 20, line 2, replace “first conductive layer” with “first portion of the conductive layer”.
	In claim 20, line 4, replace “second conductive layer” with “second portion of the conductive layer”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a battery comprising: a support, a conductive layer on the support, the conductive layer having a first portion and a second portion separated from one another by an aperture, an electrolyte layer on the conductive layer, a copper electrode on the electrolyte layer, the copper electrode contacting the first portion of the conductive layer and contacting the support through the aperture, the electrolyte layer separating the copper electrode from the second portion of the conductive layer, and an alloy-forming 
	The prior art, such as BERLAND U.S. Pub. 2016/0165342, teaches a copper electrode [0072] and support (current collector; [0072]). However, the reference does not teach or suggest a copper electrode on the electrolyte layer, the copper electrode contacting the first portion of the conductive layer and contacting the support through the aperture, the electrolyte layer separating the copper electrode from the second portion of the conductive layer, and an alloy-forming layer, of a material capable of forming an alloy with lithium, in contact with the copper electrode.  Therefore, the instant claims are patentably distinct from the prior art of record.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722